Citation Nr: 0532832	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service connected post traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned a 10 percent rating, effective from April 
20, 1998.  The veteran appealed for a higher rating.  

In May 2002, the RO issued a rating decision increasing the 
veteran's rating for his PTSD to 30 percent, effective from 
October 7, 1999.  The RO issued another rating decision in 
December 2004, which increased the rating to 30 percent, 
effective from April 20, 1998 (the date of receipt of the 
original claim for service connection).  

Because the increase in the initial evaluation of the 
veteran's PTSD does not represent the maximum rating 
available for the psychiatric disorder, the veteran's claim 
challenging the propriety of the initial evaluation remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time with consideration given to the propriety of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board remanded this appeal to the RO in October 2003 for 
further development, to include compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and a search for private 
treatment records.  That development has been completed to 
the extent possible.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity; 
it is not productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.   


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent (but no more than 50 percent) for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005); Fenderson v. West, 12 Vet. App. 119 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA issued final regulations to implement VCAA's statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2005).  
These provisions redefine the obligations of VA with respect 
to the duty to assist and include an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 1999, May 2002, and December 2004 
rating decisions; the September 1999 Statement of the Case; 
the March 2002, May 2002, the December 2004 Supplemental 
Statement of the Case; the October 2003 Board Remand; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for a higher initial rating for PTSD, and complied 
with VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated July 2002 and January 2004 informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for a higher initial rating for PTSD, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in February 1999, before the enactment 
of VCAA.  The RO could not inform the veteran of law that did 
not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with section 
5103(a); § 3.159(b)(1) because an initial RO decision had 
already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the February 1999 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for a higher 
initial rating for PTSD, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Thus, the failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by July 2002 and January 2004 letters and asked him 
to identify all medical providers who treated him for PTSD.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA psychiatric 
examinations in January 1999, April 2002, and August 2004.  
He also underwent an examination with a private physician in 
October 1999.  The Board finds that these examinations were 
adequate for rating purposes; that is, this competent 
evidence provides sufficient findings upon which to determine 
the severity of the veteran's PTSD from April 1998 to the 
present.  There is no duty to provide another psychiatric 
examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from August 1969 to March 
1971, including over one year spent in Vietnam where he was 
exposed to multiple traumas.  He filed his PTSD claim in 
April 1998 and underwent a VA psychiatric examination in 
January 1999.  He told the clinician that he only survived 
Vietnam due to "luck and divine intervention," and that he 
continues to feel guilty about surviving when so many others 
were killed.  Since leaving Vietnam, he has continued to 
reexperience the events through intrusive recollections.  He 
sleeps poorly and has intermittent nightmares and flashbacks.  
He avoids exposing himself to loud noises.  He also has 
difficulty listening to certain songs on the radio.  His wife 
has told him that he seems detached and has a restricted 
affect.  The veteran admits to feeling as though he has a 
foreshortened future.  He also reported increased arousal, a 
quick temper, and angry outbursts.  He reported 
hypervigilance and a startle response.  He states that these 
symptoms have caused him moderate impairment in his social 
and occupational functioning.  He reported getting into 
frequent fights with his foreman at work, and that this has 
caused him to lose several promotions.  He also reported 
difficulties in his relationships with his wife and children.  

The veteran also suffers from depression, manifested by 
decreased sleep, appetite changes, and constant worrying.  He 
stated that he cries easily, has a loss of energy, and finds 
that there are only a few things that make him happy.  He 
describes his mood as being indifferent most of the time.  He 
denied any suicidal ideation.  He has been on anti-
depressants intermittently since 1992.  

The veteran reported having been employed as a machine 
operator in the same company since 1969.  He has been married 
since 1971 and he has five children (two are still in school; 
three still live at home).  

Upon mental status examination, the veteran was well groomed 
and casually dressed.  He was friendly and cooperative and 
answered all questions completely.  His speech was at a 
normal rate and rhythm.  He described his mood as "OK today, 
I guess."  His affect was constricted but he showed full 
range and reactivity.  His thought processes were logical, 
sequential, and pertinent.  His thought content was 
significant for signs and symptoms of PTSD and depression.  
He denied any symptoms of mania except for four years ago 
when he was working over 90 hours per week and only slept 
three hours a night.  He denied any problems with 
overspending or hypersexuality.  He denied any legal 
problems, symptoms of obsessive-compulsive disorder, 
delusions, auditory or visual hallucinations, and suicidal or 
homicidal ideations.  He was oriented and alert.  His memory 
was intact, insight fair, and judgment intact.  He appeared 
in good general physical health, with an average IQ, and a 
supportive wife.  The clinician diagnosed the veteran with a 
recurrent major depressive disorder that was moderate in 
severity though it was in partial remission.  He also 
diagnosed the veteran with PTSD with a current Global 
Assessment of Functioning (GAF) score of 65.  

The clinician noted that the veteran is getting treatment 
with anti-depressants which might also alleviate some of his 
PTSD symptoms.  In addition, the veteran is in several 
Vietnam groups and he feels that they are helpful.  The 
clinician noted that the veteran has moderate impairment at 
work because he gets easily angered and has fights with the 
foreman.  He also has moderate difficulty at home with his 
relationships with his wife and children.  However, he is 
able to keep a full time job and has what he describes as a 
"good marriage."  

The veteran underwent an examination with a private physician 
(Dr. D.R.D.) in October 1999.  He described in greater detail 
some of the problems that he has at work.  He stated that he 
once threw a case of steel wool at the foreman.  He also 
stated that if something didn't go right on one of his 
projects, he would "pulverize" it.  He noted that if his 
father had not worked for the company and had a wonderful 
reputation, he probably would have been fired by now.  The 
veteran was working two jobs throughout the 1980s and began 
experiencing depression in 1991, after one of his jobs came 
to an end.  He has been taking Zoloft and Effexor 
intermittently.  

The veteran continued to suffer many of the previously 
mentioned symptoms (startle reflex, an uneasiness around 
crowds, recollection of events accompanied by intense 
distress, problems sleeping, problems with concentration, 
etc.).  Upon examination, the veteran made good eye contact.  
He was casually but cleanly dressed.  Sensorium was intact.  
He was depressed and tearful at times during the interview.  
He appeared to be of average intelligence.  His memory was 
intact, thought processes logical and pertinent, and he had 
fair judgment and insight.  He did have problems with 
motivation and mood and establishing work and social 
relationships.  Dr. D.R.D. diagnosed PTSD and assessed a GAF 
score of 53.  He opined that the veteran should be evaluated 
as 50 percent due to some impaired judgment, disturbance in 
motivation, chronic sleep impairment, and trouble 
establishing relationships.  

The veteran reported many of the same symptoms at his April 
2002 VA psychiatric examination.  He stated that he was 
having nightmares essentially on a nightly basis and frequent 
intrusive memories.  He said that he does not go anywhere or 
do anything; and that he has no close friends.  His wife 
stated that he has a restricted affect and sometimes will not 
even hear her when she's speaking.  He reported not 
remembering many of the names of people with which he served.  
The clinician noted that it did not seem as though he had 
lost any recollection with regards to certain events.  The 
veteran reported difficulties dealing with anger.  His wife 
noted that he goes out to the garage when he is angry so that 
he can hit and throw things without damaging the house.  He 
has great difficulty coping with new or stressful situations.  
He stated that "as long as people leave me alone, I'm 
okay."  

Upon mental status examination, the veteran was casually but 
appropriately dressed and appeared well groomed.  He was 
pleasant and cooperative, but appeared generally lethargic 
with moderate psychomotor retardation.  He made fair eye 
contact, but never smiled.  Speech was at a regular rate and 
rhythm without pressure or latency.  Mood was depressed and 
affect was restricted (but appropriate to content).  His 
thought process was logical, sequential, and goal oriented.  
He was oriented times three and appeared to have average 
intelligence by speech and vocabulary patterns.  Insight and 
judgment were good.  The psychiatrist assessed a GAF score of 
55.  It was also noted that the veteran had a supportive 
family and was willing to receive help.  His degree of 
impairment was thought to be moderate.  While it was noted 
that the veteran's symptoms had increased over the last ten 
years, it appeared to the examiner that, since he no longer 
worked two jobs (as he did in the 1980s), the veteran had 
more time on his hands and was struggling with more intrusive 
memories as a result.  

The veteran underwent another VA psychiatric examination in 
August 2004.  His symptoms were consistent with those of the 
April 2002 examination.  He reported experiencing flashbacks, 
startle reflex, hypervigilance, recurrent guilt, a 
foreshortened sense of life span, poor sleep, low energy, 
hopelessness, difficulty expressing emotions, irritability, 
and a reluctance to go near crowds.  He denied any passive 
death wish or any active suicidal ideation.  He reported 
recently losing the job that he had had for 35 years after 
the plant he was employed with went out of business.  The 
veteran found new employment doing basic floor manufacturing 
work.  He reported that the job was very stressful and was 50 
minutes away from home.  He added that, as a result, he 
rarely saw his wife and children until the weekends.  

Upon examination, the veteran's symptoms were consistent with 
the April 2002 examination.  He was dressed appropriately and 
was pleasant and cooperative.  He did not have any 
psychomotor retardation, but he did have a rather tired 
affect.  He showed an occasional smile, but in general, his 
mood was depressed.  Thought processes were logical, 
sequential, and goal oriented; speech rate and rhythm were 
regular, and thought content was negative for psychotic 
content.  The veteran denied any suicidal or homicidal 
ideation.  His judgment and insight were good.  He was 
oriented times three and had 3/3 memory.  The psychiatrist 
recorded a GAF score of 55 and deemed the veteran's degree of 
impairment to be moderate.    

In addition to the veteran's psychiatric examinations, the 
claims file contains statements from the veteran's wife, 
employer, and friend/coworker.  The veteran's employer (J.T.) 
submitted a statement in April 2002 in which he noted that 
the plant was downsizing and that the employees were being 
moved around and taking on different responsibilities.  When 
the veteran was shifted to Group Leader, J.T. noted that the 
veteran had a very short memory.  He also indicated that he 
had a difficult time dealing with people and he "CANNOT 
handle stress at all." [Emphasis in original].  As a result, 
J.T. had to return the veteran to his previous duties.  He 
noted that the veteran is a good worker and has rarely missed 
work in approximately 30 years at the plant; but in any other 
company that was not familiar with the veteran's abilities as 
a rack repairman, he would not be able to hold a job for very 
long.  

The veteran's wife submitted a statement in which she noted 
that the veteran has trouble making decisions about their 
children; and that he worries himself into depression over 
them.  He also has trouble with his temper, and will beat 
inanimate objects (dining room table, washing machine, etc.) 
when he is frustrated.  He has distanced himself from his 
family, especially their older sons.  He nearly lost his job 
due to his temper; and she has twice taken him to the clinic 
crying because he could not decide what he needed to do for 
himself.  

The veteran's friend and co-worker (G.A.C.) reported that he 
has known the veteran for 25 years.  He has noted that the 
veteran tries to act normal, but sometimes is unable to.  He 
has actually thrown things at his supervisors.  He often 
seems stressed to the point of exhaustion and sometimes he is 
unapproachable.  

Finally, the veteran has submitted private treatment records 
from Dr. A.P.A.  While most of the records do not concern 
this claim, there are records that document that the veteran 
has been treating for anxiety and depression since the early 
1990s.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
regarding PTSD:
A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

Analysis

The veteran is currently rated at 30 percent for his service 
connected PTSD.  In order to be entitled to the next highest 
rating of 50 percent, he must show that he experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The relevant psychiatric evidence of record shows that the 
veteran has been assessed with GAF scores of 65 (January 
1999), 53 (October 1999), 55 (April 2002), and 55 (August 
2004).  A GAF of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) (Fourth Edition); see also 38 
C.F.R. § 4.130; Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995). 

The psychiatric examinations of the veteran in recent years 
have shown that he suffers from recurrent intrusive thoughts 
about experiences in Vietnam.  He often feels angry, and he 
often isolates himself from others.  He also suffers from a 
startle response, poor sleep, nightmares, poor concentration, 
chronic social avoidance, and avoidance of war related 
stimuli.  The veteran has reported that he has few, if any 
close friends, and that he has difficulty establishing 
relationships.  He has also stated that he does not do 
anything or go anywhere.  He has reported that his 
occupational impairment has caused him to miss out on 
promotions.  Furthermore, his employer has substantiated the 
fact that the veteran has difficulty working with others and 
that he cannot handle stress.  As a result, the veteran had 
to be removed as Group leader and returned to his normal 
duties as a rack repairman.  

While there is little evidence that the veteran suffers from 
impaired judgment or impaired abstract thinking, the Board 
finds that, with the application of 38 C.F.R. § 4.7, his 
occupational and social impairment more nearly approximates 
reduced reliability and productivity, which supports a 50 
percent rating under the applicable rating criteria.  
Although the several psychiatric examinations in recent years 
do not show that that the veteran experiences all of the 
symptoms indicative of a 50 percent rating, such as 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; and impaired abstract thinking, his GAF scores have 
been 65, 53, 55, and 55.  These last three scores are more 
consistent with the criteria for a 50 percent rating rather 
than the current 30 percent evaluation.  Carpenter, supra.  
Taking such evidence into account, the Board finds that the 
veteran's PTSD is manifested by symptomatology that results 
in occupational and social impairment that more nearly 
approximates reduced reliability and productivity.  
Accordingly, a 50 percent rating is warranted.  38 C.F.R. 
§ 4.130, Code 9411.

In arriving at this decision, the Board notes that the 
veteran's first GAF score of 65 (assessed in January 1999) is 
not supportive of a rating in excess of 30 percent.  However, 
the RO noted in its December 2004 rating decision (in which 
it extended the veteran's 30 percent rating back to the time 
of the claim) that Dr. A.P.A's clinical records reflect 
treatment for anxiety and depression in the early 1990s.  The 
Board notes that the granting of a staged rating (30 percent 
from April 20, 1998 to October 6, 1999; and 50 percent 
effective October 7, 1999) would be based on a finding that 
the veteran's symptoms became worse between the veteran's 
first VA examination in January 1999 and the October 1999 
examination conducted by Dr. D.R.D, which would be consistent 
with the variance in the two GAF scores.  However, since 
subsequent GAF scores have been more in line with the October 
1999 score, and considering the veteran's history of PTSD 
symptomatology reported upon all of the examinations, which 
has been fairly consistent, the Board finds that it is 
appropriate to assign the 50 percent rating as an initial 
versus staged rating.  
  
In order to be entitled to the next highest rating of 70 
percent, the veteran must experience occupational and social 
impairment, with deficiencies in most area, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

The veteran's PTSD has not been manifested by symptoms that 
more nearly approximate the criteria for a 70 percent rating.  
The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  In this 
case, aside from the finding that the veteran does not have 
most of the examples of symptoms characteristic for a rating 
in excess of 50 percent, he has a history of relative 
stability both domestically and with his employment.  
Specifically, the veteran lives with his wife of over 30 
years and one of his five children.  He has been able to 
maintain a job continuously since service (with the exception 
of when his plant closed down).  He is able to handle his own 
affairs and transport himself.  Upon examination, the veteran 
was repeatedly alert, oriented, pleasant, cooperative, 
casually dressed, and well groomed.  He has always shown good 
insight and judgment; and his thought process has been 
logical, sequential, and goal oriented.  He does not suffer 
from auditory or visual hallucinations.  Moreover, the 
average of his GAF scores falls squarely within the moderate 
range; it does not support a finding of severe functional 
impairment.  That is, the GAF scores indicate that the 
veteran's PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity; they do 
not reflect occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.     

In view of the foregoing, the record supports an initial 
rating of 50 percent for the veteran's PTSD.  As the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent, the benefit-of-the-doubt 
doctrine does not apply to that aspect of the claim, and the 
claim for an initial rating in excess of 50 percent is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to the assignment of an initial rating of 50 
percent for PTSD, but no greater than 50 percent, is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.    



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


